DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
For the purposes of consistency and clarity, all references made to the specification in this current Office Action will utilize the numbering of the original specification, as noted in a previous Office Action (Final Rejection dated May 28, 2019).

Status of Claims
This Office Action is in response to the amendments filed July 23, 2022.
Claims 2-3, 11, 18, 20, and 22 were previously canceled.
Claims 1 and 6-7 have been amended.
Claims 4-5, 8-10, 12-17, 19, 21, and 23-24 are in their original or a previous presentation.
Claims 1, 4-10, 12-17, 19, 21, and 23-24 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6-10 and 12-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation “providing just the surgical engineer a process obtaining insurance clearances and pre-operative clearances, arranging and managing a surgery schedule for a hospital in a first user interface” in lines 4-6. There is no support in the specification for this limitation.
Using the broadest reasonable interpretation in light of the specification (MPEP 2111), the term “just” is being interpreted as “only”, as in “providing [only] the surgical engineer a process obtaining clearances…”, which excludes other persons from being provided a process for obtaining those things.
This is at odds with what is disclosed in the specification of the present application. The specification, in par. [0049], provides a list of tasks that can be performed by the surgical engineer (SE) using the software. These include “help with prepping operating room 204; guiding the physical positioning of the patient; completing various sterilization processes; identifying and obtaining various devices and tools that may be needed; scheduling operating room 204 and staff 208; prepping and organizing billable items and implant device(s) 206; and performing similar functions. Some or all of these tasks may be performed by utilizing office-based software, which may include customizable checklists.”
Then the specification recites, “In addition to the SE 202, other users 102 may use the software to perform similar tasks, including but not limited to obtaining insurance clearances and pre-operative clearances, arranging and managing the surgery schedule for the hospital 210, and performing similar tasks.” This shows that the tasks of obtaining insurance clearances and pre-operative clearances are tasks performed by other users of the software. This could be interpreted as either the surgical engineer and other users could perform the tasks relating to clearances, or it could also be interpreted that these tasks are to be performed by other users, excluding the surgical engineer. However, there is no interpretation of this claim language that would support a negative limitation that allows for only providing the surgical engineer ability to perform these tasks to the exclusion of all other users.
Because there is no support in the original disclosure for “providing just the surgical engineer a process obtaining insurance clearances and pre-operative clearances, arranging and managing a surgery schedule for a hospital in a first user interface”, this limitation is determined to be new matter, and claim 6 must be rejected under 35 USC 112(a).
Claims 7-10 and 12-16 all depend on claim 6, either directly or indirectly through other claims. Because claims 7-10 and 12-16 depend from claim 6, they inherit the defects of the claim and are also rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation, “an RFID tag electronic identifier affixed to the medical device and one or more trays and one or more stocking shelves for verification of size, type, and side orientation.” It is unclear how a single RFID tag electronic identifier can be “affixed” to multiple different locations. Once it is affixed to one item, it is not affixed to the other items, and, in order to affix it to one of those other items, it must be removed from the first item it was affixed to. Therefore, the limitation renders the claim indefinite, and it must be rejected under 35 USC 112(b).
For the purposes of examination, the claim will be interpreted as “an RFID tag electronic identifier affixed to the medical device, one or more trays, or one or more stocking shelves for verification of size, type, and side orientation.”
Claim 17 recites the limitation, “the communication system further comprises a scannable bar-code electronic identifier affixed to the medical device and one or more trays and one or more stocking shelves.” Similar to the RFID tag in claim 16, it is unclear how a single bar-code electronic identifier could be affixed to a plurality of items. Therefore, the limitation renders the claim indefinite, and it must be rejected under 35 USC 112(b).
For the purposes of examination, the claim will be interpreted as “the communication system further comprises a scannable bar-code electronic identifier affixed to the medical device, one or more trays, or one or more stocking shelves.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US PG Pub. 2015/0149330) in view of Schoenberg (US PG Pub. 2014/0200910), in further view of Hankejh (US PG Pub. 2005/0015508), Mooker (US PG Pub. 2015/0081327), and Curd (US PG Pub. 2015/0033128).

Claim 1
	Regarding claim 1, Sweeney teaches
A system for coordinating a medical procedure comprising:
Par. [0030], “Operating room 100 is further shown to include a plurality of cameras 112. Cameras 112 may be configured to provide visual support during an operation in operating room 100. For example, cameras 112 may record video to be provided in a simulcast of an operation for a product specialist. As another example, video or images captured by cameras 112 may be used to detect or verify the use of a medical device in an operation. Cameras 112 may further provide general monitoring services for operating room 100 and the hospital. Input from cameras 112 may be received at monitoring system 110.”
A communication system for receiving and sending audio and video signals and data, wherein said communication system comprises one or more cameras and one or more microphones
Par. [0028], “While not shown in FIG. 1, the operating room 100 environment may further include other devices for providing sensory feedback to surgeons 102. For example, operating room 100 may include speakers for providing auditory feedback (e.g., from a product specialist communicating remotely with surgeons 102). As another example, one or more surgeons may have an earpiece, microphone, headset, or other devices useful for communications with a product specialist without being near a display 106 or remote device 108.”
Par. [0030], “Operating room 100 is further shown to include a plurality of cameras 112. Cameras 112 may be configured to provide visual support during an operation in operating room 100. For example, cameras 112 may record video to be provided in a simulcast of an operation for a product specialist. As another example, video or images captured by cameras 112 may be used to detect or verify the use of a medical device in an operation. Cameras 112 may further provide general monitoring services for operating room 100 and the hospital. Input from cameras 112 may be received at monitoring system 110.”
Par. [0031], “In addition to cameras 112, one or more webcams or remote devices 108 may further be configured to provide monitoring services for operating room 100. While the present disclosure describes monitoring activities using cameras 112, it should be understood that other devices with video capabilities (e.g., webcams, cell phones, tablets, etc.) may be used to provide monitoring services in addition to or in lieu of cameras 112.”
Wherein said communication system comprises one or more cameras and one or more microphones
Par. [0028], “While not shown in FIG. 1, the operating room 100 environment may further include other devices for providing sensory feedback to surgeons 102. For example, operating room 100 may include speakers for providing auditory feedback (e.g., from a product specialist communicating remotely with surgeons 102). As another example, one or more surgeons may have an earpiece, microphone, headset, or other devices useful for communications with a product specialist without being near a display 106 or remote device 108.”
Par. [0030], “Operating room 100 is further shown to include a plurality of cameras 112. Cameras 112 may be configured to provide visual support during an operation in operating room 100. For example, cameras 112 may record video to be provided in a simulcast of an operation for a product specialist. As another example, video or images captured by cameras 112 may be used to detect or verify the use of a medical device in an operation. Cameras 112 may further provide general monitoring services for operating room 100 and the hospital. Input from cameras 112 may be received at monitoring system 110.”
A medical facility wherein said medical facility is configured house the performance of one or more medical procedure performed by one or more medical personnel
Par. [0030], “Operating room 100 is shown to include a monitoring system 110 which may be implemented in a computing device located in operating room 100 (or located remotely from operating room 100).”
A virtual medical device notification system, wherein said virtual medical device notification system is configured to facilitate the participation of a surgical engineer in said one or more medical procedure 
Par. [0040], “Referring now to FIG. 4, monitoring system 110 is shown in greater detail. Monitoring system 110 may generally be configured to monitor activity in an operating room, including the use of one or more medical devices in the operating room. For example, monitoring system 110 may identify a medical device 202, set up a videoconference or simulcast in operating room 100, update inventory, order and re-stock the medical device, and provide other such services.”
Par. [0052], “In one embodiment, device information module 412 may provide training materials related to the medical device. The training materials may be information specific to the medical device (e.g., how to install an implant in a patient, how to use a particular tool, warnings, etc.). Device information module 412 may provide such training materials to the surgeons in the operating room when the medical device is detected. Regardless of a hospital and its staff's attempt to anticipate usage of medical devices in individual situations, it is usually not possible to account for every possible situation. Device information module 412 may be configured to provide such specific support for individual operations.”
Par. [0064], “Process 500 includes updating an inventory of the medical device (step 504). Step 504 may generally include detecting the use of a medical device in an operation and updating the inventory in an inventory database as needed (e.g., if the medical device is implanted into a patient). Step 504 may further include detecting if a medical device is replaced or not used in an operation after an initial identification of the medical device.”
By performing the steps of: automatically transmitting a request from the communication system for the surgical engineer to participate in the medical procedure
Par. [0056], “In one embodiment, video module 418 may be configured to generate a conference including multiple product specialists. For example, an operation may include a plurality of medical devices, and each medical device may have a different product specialist. Monitoring system 110 may identify and contact each product specialist, and video module 418 may be configured to set up a conference such that the product specialists may collaborate with the surgeons in the operating room together.”
See also Fig. 6, which states that the device is identified, then a product specialist is identified, then the system sets up a link with a product specialist and generates a conference with the product specialist.
Par. [0088], “The product specialist information may be used to contact the product specialist for setting up a teleconference with the product specialist on a remote display.”
Saying that the system can use product specialist information to “contact the product specialists for setting up a teleconference” shows that the system is initiating the communication.
Receiving the confirmation of the participation of a surgical engineer
Par. [0055], “Memory 406 is shown to include a video module 418. Video module 418 is configured to set up a videoconference with a product specialist 442, set up a simulcast of operating room 100, or provide other video-related functions. Video module 418 may set up a link with a product specialist 442 identified by device information module 412.”
Par. [0056], “In one embodiment, video module 418 may be configured to generate a conference including multiple product specialists. For example, an operation may include a plurality of medical devices, and each medical device may have a different product specialist. Monitoring system 110 may identify and contact each product specialist, and video module 418 may be configured to set up a conference such that the product specialists may collaborate with the surgeons in the operating room together.”
Using the communication system to indicate at least one medical device will be needed in the one or more medical procedure
Par. [0089], “In one embodiment, device information module 914 may be used to verify if the medical device is to be used in an operation. For example, device information module 914 may retrieve operation information and use the information to verify that the correct medical device was removed from shipping container 700. If the wrong medical device was taken, display 704 may display the information, or the information may be sent to a remote display.”
Verifying at least one medical device installation and calibration requirements are met
Par. [0039], “The product specialist can then provide guidance for use of the medical device and for the operation.”
Par. [0049], “Memory 406 is shown to include a device information module 412. Device information module 412 is configured to provide medical device support for an identified medical device. Device information module 412 may provide medical device properties, a preferred usage of the medical device, a supplier or manufacturer of the medical device, or a product specialist associated with the medical device. ”
Par. [0051], “In one embodiment, device information module 412 may be used to verify if the medical device is to be used in an operation. For example, device information module 412 may retrieve operation information from a patient information database 430. Patient information database 430 may store information relating to patients and operations to be performed on the patients. Device information module 412 may verify that the detected medical device should be used in the operation for the patient (e.g., if the right implant is selected for insertion, if the right tools are on hand for the operation, etc.).”
Using the communication system to advice the medical personnel of proper medical device installation and calibration techniques
Par. [0039], “The product specialist can then provide guidance for use of the medical device and for the operation.”
The limitation regarding using the system to advise the medical personnel of proper installation and calibration techniques, when interpreted using the broadest reasonable interpretation in light of the specification (MPEP 2111), can simply describe the surgical engineer verbally telling the medical personnel through the audio and video communication system (see Specification, old par. [0056]-[0059], where all of the tasks are described in such a way that would support the tasks being performed using the VR AV Communication System). Tasks performed by the surgical engineer using the audio and visual communication system of the invention are intended use limitations describing how a user would use the system, not a limitation on how the system functions. For this reason, these claim limitations will be given little to no patentable weight (MPEP 2111.04).
Using the communication system to provide audio and video communication between the medical personnel and the surgical engineer during the one or more medical procedure
Par. [0027]-[0028] describes how remote devices can be used to allow the surgeons and the product specialists to communicate during the operation.
Par. [0034], “Referring now to FIG. 3, an example display 106 for providing a video connection between personnel in an operating room and a product specialist is shown, according to an exemplary embodiment. Display 106 may be used by a surgeon or other personnel to communicate with a product specialist and to view information related to an operation or medical device. In the embodiment of FIG. 3, display 106 is described with respect to providing video and information relating to a medical device, but display 106 may additionally include other information relevant to the personnel that is not related directly to the medical device.”
Storing information regarding the at least one medical device including composition material, installation parameters, and hazardous reactions with other devices and bodily systems, inventory count of the at least one medical device, and at least one medical device location
Because there is no further limitations regarding the use of the data stored by the system, the descriptions of the types of data stored is non-functional descriptive material (MPEP 2111.05). Without some use of the data stored by the system, there is no functional relationship between the data that is being stored and the storage of the data. Therefore, the types of data being stored will be given little to no patentable weight (MPEP 2111.05.B).
Par. [0049], “Memory 406 is shown to include a device information module 412. Device information module 412 is configured to provide medical device support for an identified medical device. Device information module 412 may provide medical device properties, a preferred usage of the medical device, a supplier or manufacturer of the medical device, or a product specialist associated with the medical device. Device information module 412 may retrieve medical device information stored in medical device information database 428 or another source.”
Transmitting medical device installation and performance data to the surgical engineer upon conclusion of the procedure
Par. [0020], “Further, the monitoring system tracks usage of the medical device and performs various functions such as updating an inventory of the medical device, generating an invoice for the medical device being used, and generating an order to provide to a vendor, supplier, distributor, etc. for re-stocking the hospital with the medical device.”
Par. [0066], “Process 500 further includes generating a report for a supplier (step 508). The report may generally relate to medical device usage in the hospital. For example, the report may indicate the current inventory in the hospital, outstanding invoices and other billing information related to the hospital, the operations the medical devices were used in, or otherwise. In various embodiments, reports may be generated on a scheduled basis or on a per-use basis.”
Since the reports may be generated on a per-use basis, this would mean that the report would be generated and transmitted after the use of the device in the procedure.
Par. [0087], “Device information module 914 may identify medical device properties, preferred usage of the medical device, or supplier or product specialist information associated with the medical device.”
Par. [0042], “Product specialists 442 may be associated with one or more vendors, may be trained and funded by one or more vendors, or may otherwise be associated with the vendors in any way.”
These show that the product specialists are associated with the vendors of the devices, so it would be obvious that transmitting a report for the supplier could include transmitting a report to the product specialist.
However, Sweeney does not teach
Placing a plurality of surgical engineers in a virtual queue
Determining, after an affirmative decision by a selected surgical engineer, if the selected surgical engineer has accessed the system previously, wherein if the selected surgical engineer has not accessed the system previously, engaging in a registration process to validate the identity of the surgical engineer, wherein if the selected surgical engineer has accessed the system previously, requesting login credentials of the selected surgical engineer
Providing the surgical engineer a customizable checklist for the medical procedure
Schoenberg teaches
Placing a plurality of surgical engineers in a virtual queue
Par. [0051], “Referring now to FIG. 4, the server 12 tracks 82 the availability of service providers 16 and in some embodiments, on-line consumers 14. When a provider 16 logs 84 into the networked computer system 10, the provider 16 indicates 86 (such as by setting a check box or selecting a menu entry or by responding to a voice prompt) to the tracking module 26 that he or she is available to interact with consumers 14. The provider 16 can also indicate 88 to the tracking module 26 (such as by setting a check box or selecting a menu entry or by responding to a voice prompt) the modes (e.g., telephone, chat, video conference) by which a consumer 14 can be connected to the provider 16.”
By logging in and setting the status indicator to available, the provider is now in a status where they are logged onto the computer system and waiting for consumers to interact with. This is a virtual queue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney the ability to enter a virtual queue, as taught by Schoenberg, because it provides consumers seeking services from a provider the ability to “receive relatively quick attention to address their questions or concerns.” (Schoenberg, par. [0035]).
Hankejh teaches
Determining, after an affirmative decision by a selected surgical engineer, if the selected surgical engineer has accessed the system previously, 
Par. [0040], “Within a Java-compliant browser, User clicks on an iSession hyperlink to request access to a live one-on-one or one-to-many session. If User has previously interacted with iSession (via the current Client or any other iSession Client), iServer checks for cookies on the User's machine containing iSession login data.”
Upon authentication, User's IP address and a time/date stamp is annotated in iSession/DB for the User logging in. iServer extracts Client feature configuration from iSession/DB and builds a Java applet request embedded in an HTML document. If available, it places a cookie login data into secure (SSL) iSession/User login Web page. If no cookie is available, and if User is a customer service type customer or the like, then iServer assigns a random generated user ID for User for server purposes; if User is a collaborative type user, an ID and password are requested.
Wherein if the selected surgical engineer has accessed the system previously, requesting login credentials of the selected surgical engineer
Par. [0015], “When the user hits an iSession link on a web page, a request to the iSession server is generated to build on the fly a particularized instance of a user iClient applet. A cookie is left as a former iSession user is checked for; if no cookie is found, then a request for ID is sent to the user; if a cookie is found, there is a verification of cookie ID. Optionally, during this initial checking process, the page from which the user clicked the hyperlink is also checked for and passed along to the iServer.”
Par. [0042], “Upon authentication, User's IP address and a time/date stamp is annotated in iSession/DB for the User logging in. iServer extracts Client feature configuration from iSession/DB and builds a Java applet request embedded in an HTML document. If available, it places a cookie login data into secure (SSL) iSession/User login Web page. If no cookie is available, and if User is a customer service type customer or the like, then iServer assigns a random generated user ID for User for server purposes; if User is a collaborative type user, an ID and password are requested. IServer begins caching iSession/iClient components (such as interface imagery) on the User machine in an invisible frame. In the same HTML document, the User's question to be passed to an Agent is asked for. IServer Web serves the login page to User.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney and Schoenberg the ability to, upon a user acting to access an online communication session, determining whether the user has previously accessed the system and requesting login credentials if the user has previously accessed the system, as taught by Hankejh, because it allows for the system hosting the session to record the attendance of users in the meeting for reporting purposes (see Hankejh, par. [0021]).
Mooker teaches
A login system wherein if the selected surgical engineer has not accessed the system previously, engaging in a registration process to validate the identity of the surgical engineer, 
Par. [0072], “In addition, as the client application is preferably downloaded from an application market, the attendee will be required to register or authenticate their identity to enable the computer system 14 to differentiate different attendees from one another.”
Par. [0073], “Referring to FIG. 2, a method of authenticating attendees 30 is shown in which the attendee firstly attempts to login at step 32. If the attendee has not previously been authenticated, as checked at step 34, then detailed login details are requested at step 36 from the attendee. The detailed login details may be, for example, in the form of a registration identification number or other identification number, or they may be a number or personal details or both, as required by the appointment management system. In this example, a Personal Identification Number or PIN is included in the personal details for use later. Alternatively, where the client application is installed on a device, such as a smartphone, and the like, as required by the appointment management system. Once the detailed login details have been entered the user is then authenticated at step 38. The authentication step preferably takes the form of the client application communicating some or all of the detailed login details with the computer system 14 in order to authenticate those details against details already held on the computer system 14.”
Wherein if the selected surgical engineer has accessed the system previously, requesting login credentials of the selected surgical engineer
Par. [0073], “If the attendee has been previously authenticated, as confirmed at step 34, then the method of authenticating attendees 30 simply requests the previously set-up PIN number (step 40) to allow access to the system (step 42). The method of authenticating attendees is the preferred login method that can be used by the system and method of managing appointments as described herein.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, and Hankejh the ability to register users who have not previously used the service and request login credentials for users who have been registered when previously using the service, as taught by Mooker, because it allows the system to “differentiate different attendees from one another.” (Mooker, par. [0072]).
Curd teaches
Providing the surgical engineer a customizable checklist for the medical procedure
Par. [0027], “In certain embodiments, the checklist is updated based upon the commands received. In certain embodiments, the commands are received from a surgical team member. In certain embodiments, the commands are received from a person that is remote from the surgical procedure, such that a person that is not on-site performing the surgery can give commands.”
Par. [0055], “Furthermore, in certain embodiments, the data that populates the checklist updates the steps in the checklist, so that the steps in the checklist are varied depending upon the progress of the surgical procedure. In this manner, the checklist is dynamic. In certain embodiments, if there are complications in the surgery, the checklist is updatable so that additional steps are provided that account for the surgical complications.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, and Mooker the ability to provide a surgical engineer a customizable checklist for the medical procedure, as taught by Curd, because providing the checklist to the surgical engineer allows the surgical engineer, who is a person that is not on-site performing the surgery, to give commands to the surgical team members that are performing the surgery (Curd, par. [0027]), and having the checklist be customizable allows the system to adapt the tasks to be performed as part of the procedure based on the needs of the patient undergoing the surgery (see Curd, par. [0055]).

Claim 17
	Regarding claim 17, the combination of Sweeney, Schoenberg, Hankejh, Mooker, and Curd teaches all the limitations of claim 1. Sweeney further teaches
The communication system comprising a scannable bar-code electronic identifier affixed to the medical device
Par. [0047], “In one embodiment, device ID module 410 may identify the medical device via a bar code. For example, a bar code may be recognized by device ID module 410, a sensor 304 may be configured to scan a bar code of the medical device, or otherwise. Device ID module 410 may then identify the medical device based on the bar code.”

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sweeney, Schoenberg, Hankejh, Mooker, and Curd, in further view of Zebarjadi (US PG Pub. 2015/0371350), Justin (US PG Pub. 2014/0229547), and Smith (US PG Pub. 2014/0288952).

Claim 4
	Regarding claim 4, the combination of Sweeney, Schoenberg, Hankejh, Mooker, and Curd teaches all the limitations of claim 1. However, Sweeney does not explicitly teach
The virtual medical device notification system further configured to provide the step of: selecting the surgical engineers in the virtual queue based on parameters comprising experience and knowledge of the surgical engineers
Wherein the validation of the identity of the surgical engineer includes verifying associated manufacturers, qualifications, and certifications
Zebarjadi teaches
The virtual medical device notification system further configured to provide the step of: selecting the surgical engineers in the virtual queue based on parameters comprising experience and knowledge of the surgical engineers
Par. [0007], “Moreover, systems and methods in accordance with the present invention may identify physiological or symptomatic information from a patient indicative of a need for a particular medical specialty in a doctor and accordingly match a doctor with specialized medical expertise to the request for medical services of a given patient.”
A doctor working in a particular specialty is assumed to have knowledge in that specialty and experience working on cases in that specialty.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, Mooker, and Curd the ability to select a provider based on knowledge and experience, as taught by Zebarjadi, because, in situations where a person selecting the provider has needs related to a particular area of expertise, it allows the system to select providers capable of addressing those needs (see Zebarjadi, par. [0007]).
Justin teaches
Wherein the validation of the identity of the surgical engineer includes verifying qualifications, and certifications
Par. [0056], “In some embodiments, experts may choose, or be required, to enter their qualifications, credentials, etc., in order to register for and/or use or otherwise provide services through the online counseling system. In some embodiments, the qualifications, credentials, insurance, degree, work history, licensing information, etc. that is entered by experts may be individually verified through appropriate channels and/or third party sources. For example, in some instances a medical doctor may register with the online counseling system. Thereafter, his or her license to practice medicine may be verified with state health department(s) or other relevant organization(s) to ensure he or she has not been suspended or that his or her license is not otherwise fraudulent or subject to limitations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, Mooker, Curd, and Zebarjadi the ability to verify an expert’s qualifications and credentials as part of the registration process, as taught by Justin, because it ensures that the user is capable of and legally allowed to provide the services they are offering before being allowed to use the system (see Justin, par. [0056]).
Smith teaches
The validation of the identity of the surgical engineer includes verifying associated manufacturers
Par. [0123], “In the step of issuing user credentials 410, the administrator generates user credentials for the purposes of user authentication. Each user is assigned a unique set of credentials, which comprises one or more of alphanumeric characters or digital signatures in the form of passwords, user names, or other identifying information. The user must use the credentials to access the system via the website 14. In the step of establishing a user account 415, the administrator collects from the user certain identifying information, which comprises one or more of entity name, address, industry, a description of the user's medical asset inventory, the desired level of service that the user is seeking, and relevant payment information.”
The representatives are associated with a profile set up by a manufacturer, so activating the representative by verifying their association with a user profile is verifying their associated manufacturer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, Mooker, Curd, Zebarjadi, and Justin the ability to validate the identity of a surgical engineer by verifying associated manufacturers, as taught by Smith, because association with a manufacturer is relevant identifying information that can be used by the system as part of the process to set up the user’s credentials (see Smith, par. [0123]-[0125]).

Claim 5
	Regarding claim 5, the combination of Sweeney, Schoenberg, Hankejh, Mooker, Curd, Zebarjadi, Justin, and Smith teaches all the limitations of claim 4. However, Sweeney does not explicitly teach
The virtual medical device notification system further configured to provide the step of: selecting the surgical engineers in the virtual queue selected based on parameters comprising location and type of procedure
Zebarjadi teaches
The virtual medical device notification system further configured to provide the step of: selecting the surgical engineers in the virtual queue selected based on parameters comprising location and type of procedure
Par. [0007], “Patient location data and doctor location data may also be used in matching a doctor with a patient's request for medical services in conjunction with a base location associated with a doctor, for example to prevent a doctor from being matched to patient requests beyond a certain distance and/or travel time from that doctor's base of operations.”
Par. [0007], “Moreover, systems and methods in accordance with the present invention may identify physiological or symptomatic information from a patient indicative of a need for a particular medical specialty in a doctor and accordingly match a doctor with specialized medical expertise to the request for medical services of a given patient. Further, different doctors may possess different supplies, whether by choice or because of prior use in previous medical treatments, and a doctor may be matched to a patient request based upon the medical supplies, medicines, and/or diagnostic tools available to the doctor.”
Type of specialty based on determined patient symptoms and available supplies are both considerations that are based on the type of procedure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, Mooker, Curd, Zebarjadi, Justin, and Smith the ability to select a provider based on location and type of procedure because it allows the system to select a provider that is capable of efficiently providing the necessary service for the procedure, which can include a provider that has both the materials and expertise related to the type of procedure or proximity and shared experiences that are related to location (see Zebarjadi, par. [0007]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sweeney, Schoenberg, Hankejh, Mooker, and Curd in further view of Smith (US PG Pub. 2014/0288952).

Claim 19
	Regarding claim 19, the combination of Sweeney, Schoenberg, Hankejh, Mooker, and Curd teaches all the limitations of claim 1. However, Sweeney does not teach
The communication system further comprising a unique access code necessary to log into the communication system
Smith teaches
The communication system further comprising a unique access code necessary to log into the communication system
Par. [0123], “In the step of issuing user credentials 410, the administrator generates user credentials for the purposes of user authentication. Each user is assigned a unique set of credentials, which comprises one or more of alphanumeric characters or digital signatures in the form of passwords, user names, or other identifying information. The user must use the credentials to access the system via the website 14.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, Mooker, and Curd the ability to require a unique access code necessary to log into the communication system, as taught by Smith, because it ensures that the users of the system are properly authenticated before being able to use the system (see Smith, par. [0123]).

Claim(s) 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sweeney, Schoenberg, Hankejh, Mooker, Zebarjadi, Justin, and Smith, in further view of Shakil (US PG Pub. 2014/0222462).

Claim 21
Claim 21 is a system claim that recites a system for coordinating a medical procedure that comprises components configured to perform functions that are the same or substantially similar to the components and/or functions of previous claims.
The following limitations are the same or substantially similar to the limitations in claim 1:
A system for coordinating a medical procedure comprising
The communication system having an application capable of receiving and transmitting the audio and visual signals and the data
Wherein said medical facility is configured to house the performance of the medical procedure performed by one or more medical personnel
A virtual medical device notification system having one or more computing devices with one or more sensors to detect environmental elements
Wherein said virtual medical device notification system is configured to remotely facilitate the participation of the surgical engineer in said medical procedure by performing the steps of
Transmitting after determination that the medical procedure is needed a request from the communication system for the surgical engineer to participate in the medical procedure
Receiving confirmation of the participation of the surgical engineer
Receiving confirmation of secure connection with the surgical engineer
Using the communication system to indicate at least one medical device will be needed in the one or more medical procedure
Verifying at least one medical device installation and calibration requirements are met
Using the communication system to advise the medical personnel of proper medical device installation and calibration techniques
Using the communication system to provide audio and video communications between the medical personnel and the surgical engineer during the one or more medical procedure
Storing information regarding the at least one medical device including composition material, installation parameters, and hazardous reactions with other devices and bodily systems, inventory count of the at least one medical device, and the at least one medical device location
Transmitting medical device installation and performance data to the surgical engineer upon the conclusion of the procedure
Placing a plurality of surgical engineers in a virtual queue
Determining, after an affirmative decision by a selected surgical engineer, if the selected surgical engineer has accessed the system previously
Wherein if the selected surgical engineer has not accessed the system previously, engaging in a registration process to validate identity of the surgical engineer
Wherein if the selected surgical engineer has accessed the system previously, requesting the login credentials of the selected surgical engineer
Transmitting audio and video of the medical device installation to one or more users
Please refer to the rejection of claim 1 for these limitations. It is noted that the newly added limitation taught by the Curd reference is not present in claim 21, so there is no need to cite to the Curd reference as part of the rejection of claim 21.
The following limitations are the same or substantially similar to limitations recited in claims 4-5:
Selecting the surgical engineers in the virtual queue based on parameters comprising location, the type of medical device, manufacturer, experience of the surgical engineer and surgical staff, type of procedure, facility technology, and knowledge of the surgical engineer
Please refer to the rejection of claims 4-5 for these limitations.
The following limitations are the same or substantially similar to limitations recited in claim 14:
Two or more mounted cameras capable of capturing and transmitting visual images through a communication system
One or more over-head cameras capable of capturing and transmitting images through the communication system
One of the cameras in an operating room overhead light
An internet application capable of receiving and transmitting audio and visual signals and data over the communication system
A monitor capable of showing visual signals through the communication system
A speaker capable of generating and projecting audio signals during the medical procedure
Sweeney further teaches
A monitor capable of showing visual signals through the communication system and a speaker capable of generating and projecting audio signals during the medical procedure
Par. [0031], “In addition to cameras 112, one or more webcams or remote devices 108 may further be configured to provide monitoring services for operating room 100. While the present disclosure describes monitoring activities using cameras 112, it should be understood that other devices with video capabilities (e.g., webcams, cell phones, tablets, etc.) may be used to provide monitoring services in addition to or in lieu of cameras 112.”
Two or more mounted cameras capable of capturing and transmitting visual images through the communication system and one or more over-head cameras capable of capturing and transmitting images through the communication system
Par. [0032], “Operating room 100 is further shown to include an RFID reader 114 configured to detect an RFID tag. Referring also to FIG. 2, the detection of a medical device using cameras 112 and RFID reader 114 in operating room 100 is illustrated. Surgeon 102 is shown holding a medical device 202.”
Par. [0042], “Monitoring system 110 is shown to include a communications interface 408 configured to communicate with various equipment, devices, and the like. Communications interface 408 may be configured to establish a wireless or wired (e.g., USB) connection with any number of devices that may provide input for monitoring system 110. For example, communications interface 408 may establish a connection with one or more cameras 112, RFID readers 114, various displays (e.g., displays 106 or remote device 108), sensors, and other devices in operating room 100.”
One of the cameras in an operating room overhead light
Fig. 1 and 2 show an operating room set up where at least one of the cameras is set up directly overhead where the procedure will take place.
An internet application capable of receiving and transmitting audio and visual signals and data over the communication system
Par. [0029], “For example, monitoring system 110 may be able to detect when a medical device is being used or about to be used in an operation. Monitoring system 110 may identify the medical device and provide support in response, such as providing surgeons 102 with medical device details, setting up a videoconference or simulcast, or otherwise. As shown in FIG. 1, monitoring system 110 may be executed in a computer connected to a display 106, in other embodiments, monitoring system 110 may be in any type of computing device local or remotely located from operating room 100. The operation of monitoring system 110 is described in greater detail in FIG. 4.”
The following limitations are the same or substantially similar to limitations recited in claim 15: 
A server
A database capable of storing, processing, and transmitting data about a medical device and a medical personnel and a medical facility
The database storing data including login credentials, location information, name of facility and a surgical engineer, type of the facility, rooms at the facility, scheduling calendars, types of computing devices used at the facility, types of surgeries previously performed by the surgical engineer and the facility, second surgical team members previously worked with, manufacturers associated with a device, scheduling calendars of staff members, types of procedures previously involving the device, quality ratings of the device, and facility ratings
The system providing communication and feedback to various parties
The system logging out the surgical engineer at a conclusion of the procedure
The system generating reports of the procedure
Providing information that includes procedure ratings, which medical device was used, how the medical device was configured, and which members of staff participated in the procedure
Sweeney further teaches
A server
Par. [0044], “Monitoring system 110 is shown to include a processing circuit 402 including a processor 404 and memory 406. Processor 404 may be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronic processing components. Memory 406 is one or more devices (e.g., RAM, ROM, flash memory, hard disk storage, etc.) for storing data and/or computer code for completing and/or facilitating the various user or client processes, layers, and modules described in the present disclosure. Memory 406 may be or include volatile memory or non-volatile memory. Memory 406 may include database components, object code components, script components, or any other type of information structure for supporting the various activities and information structures of the present disclosure. Memory 406 is communicably connected to processor 404 and includes computer code or instruction modules for executing one or more processes described herein. Memory 406 is shown to include various modules 410-426 for completing the activities described herein.”
The processing circuit that contains processing components and memory components that include database components for “supporting the various activities and information structures of the present disclosure” is interpreted as being a server.
A database capable of storing, processing, and transmitting data about a medical device and a medical personnel and a medical facility
Par. [0041], “ Further, while monitoring system 110 is shown as a single system, it should be understood that some of the modules, databases, and other components of monitoring system 110 may be located in different locations, computing devices, etc. (e.g., tracking system 900 as described below).”
Par. [0060], “Memory 406 is shown to include an ordering module 424. Ordering module 424 is configured to generate an order for one or more medical devices to provide to a vendor 440. In one embodiment, ordering module 424 may check inventory database 426 to determine the current stock of various medical devices in a hospital. If the stock of a particular medical device is running low or is out, ordering module 424 may be configured to automatically generate an order to replenish the stock of the medical device.”
The database storing data including login credentials, location information, name of facility and a surgical engineer, type of the facility, rooms at the facility, scheduling calendars, types of computing devices used at the facility, types of surgeries previously performed by the surgical engineer and the facility, second surgical team members previously worked with, manufacturers associated with a device, scheduling calendars of staff members, types of procedures previously involving the device, quality ratings of the device, and facility ratings
Because there is no further limitations regarding the use of the data stored by the system, the descriptions of the types of data stored is non-functional descriptive material (MPEP 2111.05). Without some use of the data stored by the system, there is no functional relationship between the data that is being stored and the storage of the data. Therefore, the types of data being stored will be given little to no patentable weight (MPEP 2111.05.B).
Par. [0049], “Memory 406 is shown to include a device information module 412. Device information module 412 is configured to provide medical device support for an identified medical device. Device information module 412 may provide medical device properties, a preferred usage of the medical device, a supplier or manufacturer of the medical device, or a product specialist associated with the medical device. Device information module 412 may retrieve medical device information stored in medical device information database 428 or another source.”
The system providing communication and feedback to various parties
Par. [0034], “Referring now to FIG. 3, an example display 106 for providing a video connection between personnel in an operating room and a product specialist is shown, according to an exemplary embodiment. Display 106 may be used by a surgeon or other personnel to communicate with a product specialist and to view information related to an operation or medical device.”
Par. [0039], “While display 106 is described with reference to being provided in an operating room 100, it should be understood that a similar display may be provided for an off-site product specialist. The display may provide the product specialist with a live view of operating room 100 and the operation, along with inventory information of the hospital, medical device information, and other relevant information. The product specialist can then provide guidance for use of the medical device and for the operation.”
The system generating reports of the procedure, providing information that includes procedure ratings, which medical device was used, how the medical device was configured, and which members of staff participated in the procedure
Par. [0066], “Process 500 further includes generating a report for a supplier (step 508). The report may generally relate to medical device usage in the hospital. For example, the report may indicate the current inventory in the hospital, outstanding invoices and other billing information related to the hospital, the operations the medical devices were used in, or otherwise. In various embodiments, reports may be generated on a scheduled basis or on a per-use basis. Step 508 may further include generating an order for more medical devices.”
The specific types of individuals listed (e.g., insurance companies, legal entities, etc.) are intended use limitations. As long as the device is capable of generating reporting data to be viewed by others, the system reads on the claim limitations (see MPEP 2111.02, MPEP 2111.04). Here, in par. [0066] reports are generated that allow different users of the system to view information about the procedure and track other parameters associated with the procedure.
However, Sweeney does not teach
The system logging out the surgical engineer at a conclusion of the procedure
Shakil teaches
The system logging out the surgical engineer at a conclusion of the procedure
Table 1, pg. 6, section entitled “Ultra secure auto log-off” describes the system’s ability to log a user out of the system when the system no longer detects activity or any other situation that might be considered unusual.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, Mooker, Zebarjadi, Justin, and Smith the ability to automatically log a user out of the system when no more activity has been detected because it protects the security of the system (see Shakil, Table 1, pg. 6).
However, Sweeney does not teach the following limitations not directly addressed by the rejections of previous claims:
Providing the audio and the video of the medical device installation to the one or more users at a later time
Shakil teaches
Providing the audio and the video of the medical device installation to the one or more users at a later time
Table 1, pg. 8, Transcript review section, “Some doctors will have minimal legal/patient privacy concerns. For these doctors, we want to store the entire audio/visual interview for later review. We'd like to provide doctors with the option to retrieve and view these past interviews.”
Though this is an interview and not a device installation, the device installation is an intended use, and Shakil teaches the ability to provide a full audio/visual recording of the provider patient interaction at a later time for review.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, Mooker, Zebarjadi, Justin, Smith, and Shakil the ability to provide the audio and video of the provider patient interaction to one or more users at a later time, as taught by Shakil, it allows the user to go back to previous interactions and review that interaction (Shakil, Table 1, pg. 8, Transcript review section).

Claim 23
	Regarding claim 23, the combination of Sweeney, Schoenberg, Hankejh, Mooker, Zebarjadi, Justin, Smith, and Shakil teaches all the limitations of claim 21. However, Sweeney does not teach
Permitting access to the medical device notification system by enrolling in a subscription service
Schoenberg teaches
Permitting access to the medical device notification system by enrolling in a subscription service
Par. [0039], “An example of other details of a brokerage system is discussed in my U.S. Pat. No. 7,590,550 entitled: "Connecting Consumers with Service Providers", the contents of which are incorporated herein in its entirety.”
US Pat. 7,590,550, Col. 8, ln. 55-60, “The brokerage provides compensation for products and services provided. Access to the system 100 may be provided on a subscription basis, with consumers paying a fee (either directly or indirectly through another party, such as a healthcare plan or health insurance provider) to be provided with a particular level of access to the system.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, Mooker, Curd, Zebarjadi, Justin, Smith, and Shakil the ability to pay for access to the system through a subscription service, as taught by Schoenberg, because it enables regular users to retain access to a particular level of access to the system for a set fee, rather than paying a fee per engagement with the system (see US Pat. 7,590,550, Col. 8, ln. 55 – Col. 9, ln. 11).

Claim 24
	Regarding claim 24, the combination of Sweeney, Schoenberg, Hankejh, Mooker, Zebarjadi, Justin, Smith, and Shakil teaches all the limitations of claim 21. However, Sweeney does not teach
Permitting access to the medical device notification system by a pay per view system
Schoenberg teaches
Permitting access to the medical device notification system by a pay per view system
Par. [0039], “Based on the implementation of the brokerage system, the types of services and the service providers that can be accessed by an anonymous user could be limited without payment for services. Thus, depending on the nature of the engagement (e.g. with physicians vs. nurses), anonymous users may be asked to provide a credit card for billing purposes, in which case the brokerage system would capture the credit card holder's name and billing address, which may correspond to the anonymous user, but the brokerage system still would not require the anonymous user to establish an account on the brokerage system, by obtaining a username and password.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sweeney, Schoenberg, Hankejh, Mooker, Zebarjadi, Justin, Smith, and Shakil the ability to permit access to the system by a pay per view system, as taught by Schoenberg, because it enables users to access the services of a system on a transactional basis when those users do not want to establish user accounts with the system (see Schoenberg, par. [0039]).

Subject Matter Free from Prior Art Rejections
Claims 6-16 have been determined to be free from prior art rejections.
Claim 6 has been determined to be free from prior art because, after a period of search and consideration, the Examiner was unable to identify art that taught, or rendered obvious, the limitation, “providing just the surgical engineer a process obtaining insurance clearances and pre-operative clearances, arranging and managing a surgery schedule for a hospital in a first user interface” in lines 4-6.
The closest prior art that could be identified was the Baeke reference (US PG Pub. 2010/0125537). Baeke teaches a software system that has the ability to request “pre-authorization, predetermination, and/or pre-certification of surgery”. However, this is performed by the physician providing the surgery and not by a person who would be in a position that is equivalent to the surgical engineer in the claimed invention.
Claims 7-16 all depend from claim 6 either directly or indirectly. Because claims 7-16 all depend from a claim that is free from prior art rejections, claims 7-16 are also free from prior art rejections.

Response to Arguments
112 Rejections
Regarding the 112(b) rejections, the Applicant has failed to address the 112(b) rejections by either providing arguments pointing out their disagreements with the rejections or amending the claims to address the rejections. Because the Applicant has failed to provide arguments against the 112(b) rejections, the rejections will be sustained.

Prior Art Rejections
The Applicant states in their remarks that claims 1 and 21 have been amended (Remarks, pg. 15). However, Claim 21 is indicated in the claim set dated July 23, 2022, as being “Previously Presented” and there are none of the required markings in the claim that would indicate that an amendment to the claims was made (37 CFR 1.121(c)). Because there are no identifiers or markings that would indicate that amendments were made to claim 21, claim 21 will be treated as if the claims were not amended.

The Applicant’s arguments against the 103 rejections are directed towards the combination of Smith in view of Shakil, in further view of Schoenberg, Hankejh, and Mooker. However, the rejection against claim 1 in the most recent Office Action (the Non-Final Rejection dated June 2, 2022) replaced the Smith and Shakil references with the Sweeney reference. Therefore, the rejection against claim 1 is based on Sweeney in view of Schoenberg, in further view of Hankejh and Mooker. Therefore, any arguments based on the teachings of Smith and Shakil in reference to claim 1 are moot because those references were not relied upon in making that rejection.

In the rejection of claim 17 the preamble of the rejection states, “the combination of Sweeney, Schoenberg, Hankejh, and Mooker teaches all the limitations of claim 1. Smith further teaches”. This was a typographical error. The term “further teaches” in a preamble like that refers to the primary reference, which is the Sweeney reference, and the passage cited in the rejection of claim 17 is from the Sweeney reference.

Claims 21 and 23-24 are currently rejected under Sweeney, Schoenberg, Hankejh, Mooker, Zebarjadi, Justin, Smith, and Shakil, whereas previously Claims 21 and 23-24 were rejected under Sweeney, Schoenberg, Hankejh, Mooker, Zebarjadi, Justin, Smith, Baeke, and Shakil. Even though there was no amendment to claim 21, this change in the header of the rejection does not constitute new grounds of rejection.
In the Office Action dated June 2, 2022, the rejection for claim 21 incorporated the rejections of claims 14 and 15 by reference. Claims 14 and 15 were rejected under a combination of references that included Baeke. Therefore, the combination of references used to reject claim 21 included the Baeke reference because it was used in the combination that taught the limitations of claims 14 and 15.
Claims 14-15 depended from claims that included claim 9. Baeke was used to teach a limitation in claim 9, so Baeke was part of the combination of references that taught claim 9 because claims 14-15 included all the limitations of claim 9. Baeke was cited solely because it taught limitations in claim 9 that were then incorporated in claim 14, and for no other reason.
 “If the examiner’s answer removes one or more references from the statement of rejection under 35 U.S.C. 103, and relies on the same teachings of the remaining references to support the 35 U.S.C. 103 rejection, then the rejection does not constitute a new ground of rejection.” (MPEP 1207.03(a).II).
The teachings used to teach the substantive limitations from claims 14-15 were copied into the new rejection for claim 21, and the new rejection of claim 21 still relies upon the same teachings as the previous rejection of claim 21.  Therefore the rejection only removed one of the previously cited references while still relying upon the same teachings as the previous rejection.
For this reason, the change in the references cited to teach claims 21 and 23-24 do not constitute a new grounds of rejection.

The arguments regarding the usefulness of the stored information “including composition material, installation parameters, and hazardous reactions with other devices and bodily systems, inventory count of the at least one medical device, and the at least one medical device location” are not persuasive because the arguments are based on limitations that are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim only recites the storing of the data. No further use of the data is recited in the claim language. Because there is no further use of this data recited in the claim language, there is no functional relationship between the stored data and the claimed invention. Therefore, the description of the data is a non-functional descriptive limitation that should be given little to no patentable weight (MPEP 2111.05).

The Applicant’s arguments regarding the “2D barcode” are not persuasive because the claim that recited the use of the 2D barcode was canceled as part of the claims submitted along with the request for continued examination filed August 11, 2021. Because the claim is not currently pending, any arguments based on this claim language are moot.

Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686